Citation Nr: 1814131	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  10-47 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected uterine leiomyoma.

2.  Entitlement to an initial compensable rating for service-connected eczema.

3.  Entitlement to an initial compensable rating for service-connected headaches.  

4.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In September 2017, the Board remanded the claims on appeal for additional evidentiary development.  As all requested development has been conducted, the remand instructions are complete and the appeal has been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected uterine leiomyoma has been manifested by pelvic pain with heavy and irregular bleeding that has not been controlled by treatment but without evidence of lesions involving the bowel or bladder confirmed by laparoscopy or evidence of associated bladder/bowel symptoms.

2.  Prior to July 23, 2015, the Veteran's service-connected eczema was treated with hydrocortisone, a topical corticosteroid, once a week every month but not constantly.

3.  From July 23, 2015, the Veteran's service-connected eczema was treated with constant or near-constant use of oral antihistamines, an immunosuppressive drug.  

4.  Throughout the appeal period, the Veteran's service-connected headaches have been manifested by daily, recurring headaches that last a few days and are relieved by medication, with more severe headaches that are associated with photophobia, nausea and increased pain that are not generally relieved by medication and are manifested by physical exhaustion and powerlessness no more than once over the span of several months.  

5.  The most competent, credible, and probative evidence weighs against a finding that the Veteran has a current diagnosis of asthma.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial 30 percent rating, but no higher, for uterine leiomyoma, have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, Diagnostic Code (DC) 7629 (2017).

2.  Prior to July 23, 2015, the criteria for an initial 30 percent rating for eczema have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.118, DC 7806 (2017).

3.  From July 23, 2015, the criteria for a 60 percent rating, but no higher, for eczema have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.118, DC 7806 (2017).

4.  Throughout the appeal period, the criteria for an initial 10 percent rating, but no higher, for headaches, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, DC 8100 (2017).

5.  The criteria for service connection for asthma have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Uterine Leiomyoma

The Veteran's uterine leiomyoma (hereinafter referred to as "fibroids") are evaluated 10 percent disabling under 38 C.F.R. § 4.116, DC 7628-7629, effective from July 21, 2007.  

Diagnostic Code 7628 directs that the service-connected disability be rated according to impairment of function of the gynecological system affected.  Diagnostic Code 7629 provides a 10 percent rating where there is pelvic pain or heavy or irregular bleeding requiring continuous treatment for control; a 30 percent rating when there is pelvic pain or heavy or irregular bleeding not controlled by treatment; and the maximum 50 percent rating when there are lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  

The preponderance of the evidence shows the Veteran's service-connected fibroids have been consistently manifested by pelvic pain and painful, irregular periods with heavy bleeding, severe cramps, clotting, and bloating.  See VA treatment records dated from 2007 to 2017 and VA examination reports dated April 2008 and July 2016.  

The evidence shows the Veteran received an IUD in April 2008; however, after that procedure, she reported that her pain remained constant but was worse and that she was bleeding every other week and was experiencing pelvic pain and pressure.  See July 2009 VA treatment record.  She also decided to have a uterine embolization procedure which was performed in September 2013 but, after the procedure, the Veteran reported having significant pain, continued bleeding, and passing more clots during her period, which she stated lasted longer than before the procedure and required that she use six to seven pads a day.  See VA treatment records dated August and December 2013.  The Veteran also reported having bleeding outside of her menstrual cycle with cramping and bloating that was worse since the procedure.  See November 2013 VA treatment record.  

Based on the foregoing, the Board finds the Veteran's service-connected fibroids have been manifested by pelvic pain, with heavy and irregular bleeding that has not been controlled by treatment at any point during the appeal period.  Therefore, an initial 30 percent disability rating is warranted under DC 7629.  

For the next higher, 50 percent rating, there must also be lesions involving bowel or bladder confirmed by laparoscopy, as well as bladder/bowel symptoms with pelvic pain or heavy or irregular bleeding not controlled by treatment.  In this case, there is no evidence showing lesions involving the bowel or bladder confirmed by laparoscopy; nor is there any evidence of associated bladder/bowel symptoms.  In this regard, the Board notes that, during the April 2008 VA examination, the Veteran endorsed having changes in her bowel habits; however, the examiner later noted that there were no bladder or bowel symptoms, which is consistent with the other evidence of record which does not contain any complaints, treatment, or notation of bladder or bowel symptoms associated with her fibroids.  Therefore, the criteria for a 50 percent rating are not met or more nearly approximated at any point during the appeal period.  

The Board has considered whether the Veteran is entitled to special monthly compensation (SMC) under 38 C.F.R. § 3.350, as 38 C.F.R. § 4.116, Note 2 provides that disabilities rated under Diagnostic Codes for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to SMC.  In this regard, VA provides special monthly compensation (SMC) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  In this case, despite the various symptoms the Veteran experiences as a result of her fibroids, there is no lay or medical evidence showing that she has experienced anatomical loss or loss of use of her creative organ, including, for example, an inability to have intercourse.  For these reasons, SMC for loss of use of a creative organ is denied.  

In summary, based on the foregoing reasons and bases, the Veteran's service-connected uterine leiomyoma, or fibroids, have been manifested by symptoms that warrant a 30 percent rating, but no higher, throughout the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  

Eczema

The Veteran's service-connected eczema is assigned an initial, noncompensable rating pursuant to 38 C.F.R. § 4.118, DC 7806, effective from July 21, 2007.  

Under DC 7806, a zero percent rating is assignable for dermatitis or eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than topical therapy was required in the past 12-month period.  A 10 percent rating is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assignable where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

In July 2017, the Federal Circuit held that not all forms of treatment with corticosteroids and other immunosuppressive drugs are automatically "systemic therapy" under 38 C.F.R. § 4.118, DC 7806, which distinguishes between systemic and topical therapy.  See Johnson v. Shulkin, 862 F.3d 1351, 1354 (Fed. Cir. 2017).  Rather, the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id. at 1356.  The pertinent consideration is whether the treatment is administered on a large enough scale to affect the body as a whole.  Id. at 1355.

The preponderance of the evidence shows the Veteran intermittently experiences eczema manifested by small red bumps and itching that primarily and historically has affected her bilateral shoulders and abdomen.  See e.g., April 2008 VA examination report; VA treatment records dated February 2008, April 2009, and January, March, and July 2014.  However, there is also evidence showing her eczema has affected other parts of her body, including her neck, chest, arms, lips, left hand, and legs, and that she has also experienced dry skin and scalp.  See e.g., July 2016 VA examination report; VA treatment records dated May and June 2008, December 2011, September 2013, July 2015, July 2016 and June 2017.  

VA examiners have consistently noted that the Veteran's eczema affects zero percent of exposed areas, with less than five percent of the total body area exposed.  See April 2008 and July 2016 VA examination reports.  

Nevertheless, the evidence reflects that the Veteran has variously treated her eczema with topical and oral medication throughout the appeal period.  During the April 2008 VA examination, the Veteran reported having a good response to hydrocortisone as needed, which she stated was once a month for one week, without any side effects.  During the July 2016 examination, she reported constant or near-constant use of Benadryl for itching and constant and near-constant use of hydrophilic cream for eczema.  See also July 2015 VA treatment record.  

Based on the medications the Veteran has used to treat her eczema during the appeal period, the Board finds a staged rating is warranted in this case.  An initial 30 percent rating is warranted prior to July 23, 2015, while a 60 percent rating is warranted thereafter.  

With respect to the initial 30 percent rating, the evidence dated from 2008 to July 23, 2015 shows the Veteran was initially using hydrocortisone, a topical corticosteroid, once a week every month with a good response.  This treatment is consistent with the treatment contemplated by the 30 percent rating under DC 7806, i.e., systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

However, a July 23, 2015 VA treatment shows the Veteran began using Benadryl to treat the itching she was experiencing as a result of her eczema, which the July 2016 VA examiner noted she was using on a constant or near-constant basis for the previous 12 months.  In this regard, the Board notes that Benadryl is an oral antihistamine, which is an immunosuppressive drug that falls within the meaning provided by DC 7806, as histamines are chemicals that are released when foreign antigens are present and, thus, suppressed by antihistamines.  See Collins Dictionary of Biology, 3rd ed. (c) W. G. Hale, V. A. Saunders, J. P. Margham 2005.  Therefore, from July 23, 2015, a 60 percent rating is warranted under DC 7806, as there has been constant or near-constant use of immunosuppressive drugs since that time.  A 60 percent rating is the maximum schedular rating available under DC 7806.  

In making these conclusions, the Board has resolved all reasonable doubt in favor of the Veteran.  

Headaches

The Veteran's headaches are assigned an initial, noncompensable rating pursuant to 38 C.F.R. § 4.104, DC 8100.  

Under that code, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, while a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Neither the rating criteria nor the courts have defined the term "prostrating" as used in the rating criteria.  According to Merriam-Webster's Collegiate Dictionary, 999 (11th ed. 2007), "prostration" is defined as "complete mental or physical exhaustion."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The term "severe economic inadaptability" is also not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Throughout the appeal period, the Veteran has reported having recurring headaches that begin in the top of her head that last approximately three days, are helped by medication, and are not associated with nausea, vomiting, visual changes, or neurologic problems.  See e.g., VA treatment records dated March and December 2008, and May 2009; see also April 2008 VA examination report.  However, she has also reported having more severe headaches that are associated with photophobia, nausea, and throbbing pain that goes down into her neck and shoulders and are not relieved with medication.  See VA examinations dated April 2008 and July 2016; May 2010 VA treatment record.  

In August 2009, she reported having headaches that interfered with functioning without any further details; however, she subsequently reported that her headaches were more frequent, increased in severity, and were improved with lying down and stretching.  See e.g., VA treatment records dated August 2010, June 2012, and July 2013.  Notably, the Veteran also stated that the increased headaches were not no so severe that she had to limit her activity.  See VA treatment records dated August 2010 and July 2013.  Similarly, while the July 2016 VA examiner noted the Veteran's report of more severe headaches that occurred two to three times a month, he also noted that the Veteran's headaches were not manifested by characteristic prostrating attacks and did not impair her ability to work.  

As detailed above, the preponderance of the evidence shows the Veteran experiences recurring, daily headaches that last a few days and are relieved by medication, with more severe headaches that are associated with photophobia, nausea and increased pain that are not generally relieved by medication.  The weight of the evidence does not reflect that her headaches have been manifested by prostrating attacks; however, as noted, in August 2009, she reported that her headaches interfered with functioning and, in July 2013, stated that her more severe headaches were improved with lying down and stretching.  Based on this evidence, and after resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's headaches have been manifested by physical exhaustion or powerlessness to be considered prostrating.  As these prostrating headaches occurred once over the span of several months, the Board finds her headaches more closely approximate the level of disability contemplated by the 10 percent rating under DC 8100.  

A higher, 30 percent rating is not warranted at any point during the appeal period, however, as the evidence does not show the Veteran's headaches are manifested by prostrating attacks that occurred once a month over several months.  Indeed, the Board finds probative that the Veteran reported that she did not have to limit her activities due to her headaches in August 2010 or July 2013 and that the July 2016 VA examiner specifically noted that she did not have characteristic prostrating attacks.  

Therefore, the Board finds an initial 10 percent rating is warranted throughout the appeal period for the Veteran's headaches.  All reasonable doubt has been resolved in favor of the Veteran.  

Service Connection - Asthma

The Veteran is seeking service connection for asthma.  During the April 2008 VA examination, she reported that she noticed intermittent wheezing since 2003 and, after her wheezing and shortness of breath worsened in 2006, she sought treatment and was diagnosed with asthma and given an Albuterol inhaler.  The April 2008 VA examiner diagnosed the Veteran with seasonal allergies with a history of sinusitis and a separate diagnosis of asthma.  

The treatment records associated with the Veteran's file show continue to note her history of allergic rhinitis and asthma.  See e.g., VA treatment records dated May 2010. September 2013, March 2014, and July 2015.  

The Veteran was afforded another VA examination in July 2016 during which the examiner continued her diagnosis of allergic rhinitis, which the examiner opined was likely due to service, as the disability is well documented in the service treatment records.  As a result, service connection has been established for allergic rhinitis.  See August 2016 rating decision.  

However, as to the Veteran's claimed asthma, the July 2016 examiner stated that the Veteran does not have a diagnosis of asthma.  The VA examiner stated that the tools used in the diagnosis of asthma include history, physical examination, pulmonary function testing, and other laboratory evaluations.  In this regard, the examiner noted that a March 2008 PFT was consistent with asthma but stated that these findings alone did not make a diagnosis of asthma, as a diagnosis must be made in correlation with clinical findings and following over time with serial exams and PFTs.  The examiner explained that the abnormal March 2008 PFT may have been done while there was still inflammation present from the March 2008 bronchitis.  She also noted other facts that goes against the diagnosis of asthma in this case, such as the fact that the Veteran only have to receive Albuterol twice during acute episodes of wheezing, whereas individuals with even mild asthma need ongoing prescriptions for bronchodilators, and that her PFTs were normal in 2016 without medication.  The examiner noted that the reason for asthma being placed on the problem list in April 2009 is unknown, as there were no PFTs performed at that time and there is no treatment for asthma found.  Indeed, the examiner noted the objective evidence does not reveal a chronic lower respiratory condition or a diagnosis of asthma.  See October 2017 addendum VA opinion.  

The October 2017 VA opinion is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran has a competent diagnosis of asthma.  Indeed, while VA treatment records document a diagnosis of asthma throughout the appeal period, the VA examiner provided a clear and complete rationale for finding that the Veteran does not have a diagnosis of asthma and based her opinion on review of the record and the medical literature.  Notably, the VA examiner addressed the diagnosis of asthma in the treatment records, specifically noting that the reason for asthma being placed on the problem list in April 2009 is unknown and, in this regard, the Board notes that a clinician who examined the Veteran in April 2009 stated that the Veteran did not have a diagnosis of asthma, only COPD.  Given the foregoing, the Board finds the October 2017 VA opinion is the most probative evidence of record.  

While the Veteran may sincerely believe she has asthma, she lacks the medical training and expertise needed to diagnose a specific respiratory disorder, as such is a complex medical question that is not capable of lay observation and requires medical expertise to determine.  Therefore, the Board must rely on the competent medical evidence of record.  See Young v. McDonald, 766 F.3d 1348, 1353 (2014); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.")  

For the reasons explained below, the Board finds the October 2017 VA opinion is the most competent evidence of record, medical or otherwise, as to whether the Veteran has asthma and, given the findings of the VA examiner, the Board finds the Veteran has not provided proof of the currently claimed disability.  Therefore, there can be no valid claim based on that disability, and the Veteran's claim for service connection for asthma must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

An initial 30 percent rating, but no higher, for uterine leiomyoma is granted throughout the appeal period, subject to the controlling regulations applicable to the payment of monetary awards.

Prior to July 23, 2015, an initial 30 percent rating, but no higher, for eczema is granted, subject to the controlling regulations applicable to the payment of monetary awards.

From July 23, 2015, a 60 percent rating, but no higher, for eczema is granted, subject to the controlling regulations applicable to the payment of monetary awards.

An initial 10 percent rating, but no higher, for headaches, is granted throughout the appeal period, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to service connection for asthma is denied.  





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


